DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2.    The formal drawings filed on 05/14/2020 are acceptable.
Priority
3.    Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. through 120, through utility application 15/968,353 filed 05/01/2018. 
Information Disclosure Statement
4.    The Information Disclosure Statement filed on 05/14/2020 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of invention I (claims 1-21) in the reply filed on 6/1/21 is acknowledged.
Response to Amendment
6.	The amendment filed on 6/1/21 has been entered.
	Claims 19-21 have been amended.
	Claims 1-21 are pending.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1, 2 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamitsu et al. (“Mamitsu”) US PG-Pub 2006/0096299.
Mamitsu discloses in Figs. 1-5 an apparatus, comprising: a module (e.g. element 1a) including a semiconductor die (e.g. element 11/12); a heatsink (e.g. element 20/30) coupled to the module and including: a substrate (e.g. element 21a/31a, ¶[0124]) and a plurality of protrusions (e.g. annotated element PRE shown in Fig. 5A); a cover (e.g. element 80a/80b) defining a channel (e.g. element 53a), the channel being outside of the  module, the plurality of protrusions of the heatsink being disposed within the channel; and a sealing mechanism (e.g. element 82a shown in Fig. 3B) disposed between the cover and the module and in contact with the module.  
Re claim 2, Mamitsu discloses in Fig. 3B wherein the cover includes an inlet opening (e.g. element 81a) and an outlet opening (e.g. element 81b) in fluid communication with the inlet opening via the channel (¶[0130]).  
Re claim 5, Mamitsu discloses wherein the module is a first module (e.g. element 1a), the heatsink (e.g. element 20) is a first heatsink, the apparatus further comprising:  a second module (e.g. element 1a); a second heatsink (e.g. element 30) coupled to the second module, the second heatsink having a plurality of protrusions within the channel, the first heatsink and the second heatsink being aligned along the channel (Figs. 3B and 5A).  

Re claim 7, Mamitsu discloses in Figs. 2, 3A, 3B and 5A wherein the sealing mechanism (e.g. element 82a) is in contact (e.g. thru element 50a/51a shown in figs. 2 and 3) with the substrate (e.g. element 21a/31a, ¶[0124]) of the heatsink.  
Re claim 8, Mamitsu discloses a coupling mechanism (e.g. thru element 50a/51a, see also annotated element CM) coupling the cover to the substrate (e.g. element 21a/31a, ¶[0124]) of the heatsink .  
Re claim 9, Mamitsu discloses wherein the sealing mechanism is in contact with at least a portion of the module (Fig. 3B).  
Re claim 10, Mamitsu discloses (¶[0220]) wherein the sealing mechanism includes an o-ring disposed within a groove included in the cover (Fig. 3B).  
Re claim 11, Mamitsu discloses wherein the module is aligned along a first plane, the sealing mechanism is aligned along a second plane, the sealing mechanism is disposed along a perimeter of the module (Fig. 3B).  
Re claim 12, Mamitsu discloses (¶[0009]) wherein the heatsink includes a first metal (e.g. element 20) and a second metal (e.g. element 20).  
Re claim 13, Mamitsu discloses wherein the module is a dual-sided module including a direct bonded metal substrate (Figs. 3A and 3B).  
10.	Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamitsu.

Re claim 16, Mamitsu discloses wherein an end of at least one of the plurality of protrusions (e.g. annotated element PRE) is separated from a surface of the module by a gap (e.g. annotated element GAP).  . 
Re claim 17, Mamitsu discloses in Fig. 3B wherein the cover includes an inlet opening (e.g. element 81a) and an outlet opening (e.g. element 81b) in fluid communication with the inlet opening via the channel (¶[0130]).  
Re claim 18, Mamitsu discloses in Fig. 3B wherein the cover includes an inlet opening (e.g. element 81a) and an outlet opening (e.g. element 81b) in fluid communication with the inlet opening via the channel, the module (e.g. element 1a) is a first module, the apparatus, further comprising:  a second module (e.g. element 1a), the first module and the second module being aligned along the channel between the inlet opening and the outlet opening (Figs. 3B and 5A).  
11.	Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamitsu.
Mamitsu discloses in Figs. 1-5 an apparatus comprising:  a semiconductor die (e.g. element 11/12) encapsulated in a molding material (e.g. element 50a); a direct bonded metal substrate (¶[0124]) having an inner surface electrically coupled to the semiconductor die; and a 
Re claim 20, Mamitsu discloses wherein the heat-transfer mechanism is a heatsink (e.g. element 20) coupled to the module (e.g. element 1a) before the cover (e.g. element 80a/80b) is coupled around the module (Fig. 3A).  
Re claim 21, Mamitsu discloses wherein the heat-transfer mechanism includes a cover protrusion extending from the cover (Figs. 3-5). 
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamitsu. In view of Liang (“Liang”) US PG-Pub 2016/0351468/Gerstler et al. (“Gerstler”) US PG-Pub 2010/0175857. 
.


    PNG
    media_image1.png
    628
    1012
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    757
    1023
    media_image2.png
    Greyscale



Allowable Subject Matter
15.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter:  Nine of the cited art discloses wherein the cover is a first cover including a first channel, the heatsink is a first heatsink, the first cover and the first heatsink are on a first side of the .
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mayer (US PG-Pub 2004/0179339) discloses a multiple integrated circuit package module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED N SEFER/Primary Examiner, Art Unit 2893